Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 1 of 17 PageID #: 335




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION




  LARRY DEITER,DIRECTOR OF                                      3:20-CV-03009-RAL
  E^SURANCE OF THE STATE OF SOUTH
  DAKOTA,AS LIQUIDATOR OF RELIAMAX
  SURETY COMPANY IN LIQUIDATION;
                                                               OPINION AND ORDER
                        Plaintiff,                        DENYING ABSTENTION AND
                                                         GRANTING IN PART DISMISSAL


         vs.



  XL SPECIALTY INSURANCE CO.,

                        Defendant.




        PlaintiffLany Dieter, Director ofInsurance for the State of South Dakota,and as Liquidator

 of Reliamax Surety Company in Liquidation (the Liquidator), filed a complaint against Defendant

 XL Specialty Insurance Company(XL Specialty) in state court. Doc. 1-1. Based on the existence

 of federal diversity jurisdiction under 28 U.S.C. § 1332, XL Specialty removed the action to this

 Court. Doc. I. XL Specialty then filed a motion to dismiss under Rule 12(b)(6) of the Federal

 Rules of Civil Procedure, contending that the complaint failed to state a claim upon which relief

 may be granted. Doc. 7. The Liquidator opposed dismissal and filed a motion to remand on the

 basis of Burford abstention. Docs. 9,10. This Court held a hearing on both pending motions. For

 the reasons explained below, this Court denies the motion to remand based on Burford abstention

 and grants in part the motion to dismiss.

 I.     Facts Alleged in Complaint and from Materials Attached to Complaint
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 2 of 17 PageID #: 336




        In ruling on a Rule 12(b)(6) motion to dismiss, courts are to "accept the plaintiffs specific

 factual allegations as true but are not required to accept a plaintiffs legal conclusions." Brown v.

 Medtronic.Inc.. 628 F.3d 451,459(8th Cir. 2010). "Further, documents attached to or incorporated

 within a complaint are considered part of the pleadings, and courts may look to such documents

 'for all purposes,' Fed. R. Civ. P. 10(c), including to determine whether a plaintiff has stated a

 plausible claim." Id. See also Dittmer Props.. L.P. v. FDIC. 708 F.3d 1011, 1021 (8th Cir. 2013)

 (noting that "courts are not strictly limited to the four comers of a complaint" and may consider

 "exhibits attached to the complaint whose authenticity is unquestioned" (internal quotation marks

 and citations omitted)). Thus, this Court draws the facts' from the Liquidator's complaint, which is

 quite terse, and fi-om the attached exhibits to the Liquidator's complaint, which are extensive. Doc.

 1-1 at 2-109.


        The Liquidator is court appointed pursuant to S.D.C.L. § 58-29B-42 under an order of

 liquidation of Reliamax Surety Company(RSC). Doc. 1-1 at            1-2. Under S.D.C.L. § 58-29B-

 42, the Liquidator "shall be vested by operation oflaw with the title to all property, contracts, and

 rights of action...of the insurer ordered liquidated [here RSC]...as of the entry of the final order of

 liquidation." Doc. 1-1 at T| 3; S.D.C.L. § 58-29B-42. Another statute lists the powers of the

 Liquidator, which includes the powers to:"(13)Prosecute any action which may exist on behalf of

 the creditors, members, policyholders, or shareholders of the insurer against any officer of the

 insurer, or any other person;...(19) Exercise and enforce all the rights, remedies, and powers ofany

 creditor, shareholder, policyholder, or member...." S.D.C.L. § 58-29B-49. Doc. 1-1 at^] 4.




'In mling on a Rule 12(b)(6) motion to dismiss, this Court of course is not making any factual
 findings.
                                                   2
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 3 of 17 PageID #: 337




        The insolvent insurer RSC is and was a wholly-owned subsidiary of ReliaMax Holding

 Company(RHC),a Delaware corporation; RSC has several other sister companies that likewise are

 subsidiaries ofRHC. Doc. 1-1 at 5. Before entry ofthe liquidation order, RHC procured and was

 party to, for itself and for the benefit of its subsidiaries including RSC, two insurance policies

 providing directors and officers liability insurance coverage. Doc. 1-1 atT|]| 6, 13-71, 73-96. The

 primary policy for directors and officers liability insurance coverage for the policy period of July

 1, 2017 through July 1, 2018 was with Pioneer Special Risk Insurance Services, Inc. (Pioneer).

 Doc. 1-1 at   7,13-72. Defendant XL Specialty issued a policy for excess insurance coverage for

 directors and officers with the policy period of July 1,2017 through July 1,2018. Doc. 1-1 at ]ni 8,

 73-93. The Liquidator's petition for liquidation of RSC was filed in the final month ofthe policy

 period on or about June 12, 2018. Doc. 1-1 at Tf 11. The order of liquidation entered on June 27,

 2018,just days before the end of the policy period in the XL Specialty policy. Doc. 1-1 at 8-11.

        The XL Specialty policy provides a $2 million limit of liability above the $3 million

 underlying insurance coverage with Pioneer. The XL Specialty policy is clear that it is a claims-

 made policy and only applies to claims first made during the policy period. Doc. 1-1 at 73,91. The

 XL Specialty policy incorporates the terms and conditions of the underlying Pioneer policy and

 defines the "Insured" as "those persons or organizations designated as insureds in the Underlying

 Insurance." Doc. 1-1 at 91. The imderlying Pioneer policy in turn is issued to RHC, Doc. 1-1 at

 13, and defines the insured "Company" to include "the Parent Company" and "any Subsidiary."

 Doc. 1-1 at 17. "Insureds" in the Pioneer policy is defined to mean the Company and the Insured

 Persons. Doc. 1-1 at 20. In turn,"Insured Persons" are defined in the underlying Pioneer policy to

 include "all persons who were, now, are, or shall be directors, officers, or the risk managers of the

 Company." Doc. 1-1 at 19. Finally, with regard to pertinent definitional provisions in the
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 4 of 17 PageID #: 338




 underlying Pioneer policy, "Wrongful Act" is defined to mean "any actual or alleged act, error,

 omission, misstatement, misleading statement, neglect or breach of duty...by any of the Insured

 Persons, while acting in their capacity as such, or any matter claimed against any of the Insured

 Persons solely by reason of serving in such capacity." Doc. 1-1 at 24. The underlying Pioneer

 policy does exclude any claim "by, on behalf of, or at the direction of the Company, an Insured

 Person in any capacity, or by past, present, or future security holder, partner, or member of the

 Company, except and to the extent that:...2. Such Claim is brought in the event ofthe appointment

 of a trustee, examiner, receiver, liquidator, conservator, rehabilitator, or similar official." Doc. 1-1

 at 25(emphasis added).

        On November 1,2018,the Liquidator sent to XL Specialty and Pioneer a letter characterized

 as a notice of claim. In the letter, the Liquidator stated:

        Numerous Wrongful Acts by the Officers and Directors of [RHC] are being
        investigated. The most significant Wrongful Act of the Officers and Directors of
        [RHC]was their continuous advances from[RSC]of more than $21 million, without
        the means of repayment.

 Doc. 1-1 at 98. The Liquidator's letter continued:

        This immediate claim is to recover these Wrongful advances paid in an amount in
        excess of $21 million. A claim has been filed under the Primary Policy, and given
        the size of the claim, it will exhaust the $3 million available policy limit.

 Doc. 1-1 at 98-99.


         XL Specialty's policy was a claims-made policy through July 1, 2018, but the Liquidator in

 the complaint cites S.D.C.L. § 58-29B-56, which provides in relevant part:

        If by any agreement, a period of limitation is fixed...for filing any claim, proof of a
        claim, proof of loss, demand, notice, or the like..., and where in any case the period
        had not expired at the date of the filing of the petition, the liquidator may, for the
        benefit ofthe estate, take any such action or do any such act, required ofor permitted
        to the insurer, within a period of one-hundred-eighty days subsequent to the entry of
        any order for liquidation, or within such further period as is shown to the satisfaction
         of the court not to be unduly prejudicial to the other party.
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 5 of 17 PageID #: 339




 Doc. 1-1 at ^ 10 (quoting S.D.C.L. § 58-29B-56). The November 1, 2018 letter was within 180

 days of both the Liquidator's petition of June 12, 2018, and the order for liquidation of June 27,

 2018. Doc. 1-1 at tH 11-12.

        The Liquidator's complaint neither references nor attaches any response from XL Specialty,

 but the Liquidator's next letter(dated October 21, 2019)to XL Specialty implies that XL Specialty

 took issue with the timeliness of the November of 2018 notice and whether the coverage period of

 the XL Specialty policy had lapsed. That subsequent letter from the Liquidator is dated October

 21, 2019. Doc. 1-1 at 101-109. In that October of 2019 letter, the Liquidator asserts that the

 timeliness ofits initial notice of claim from November of2018 references certain policy provisions

 and South Dakota statutes under which the Liquidator believed there should be coverage, and

 provided a more involved summary of what the Liquidator claimed to be wrongful conduct of

 directors and officers of RHC and RSC. Doc. 1-1 at 101-109. The wrongful conduct alleged in

 the Liquidator's October of 2019 letter included bonus compensation authorized by the board of

 directors of RHC to RSC's chief executive officer of$540,674 during a time of RSC's insolvency;

 using fiinds of RSC to finance startup ventures by officers of RHC and thereby robbing RSC of

 cash; concealment by RSC's chief executive officer of certain business opportunities to protect his

 ownership stake from dilution thereby frustrating critical efforts to raise capital to replace monies

 wrongfully taken from RSC; misleading and erroneous accounting management resulting in a later

 adjustment of RSC's financial statements by a negative $38 million; abuse of intra-organization

 borrowing power, relating to the prior notice of some $20 million borrowed from RSC by RHC

 without the capability to repay; and a claimed manipulation of certain loan servicing, among other
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 6 of 17 PageID #: 340




 possible claims.^ Doc. 1-1 at 101-109. No response from XL Specialty appears in any attachment

 to the complaint.

        The Liquidator claims that XL Specialty "has wrongfully denied coverage under the XL

 policy and has refused to pay any portion of the policy limits towards such claims." Doc. 1-1 at ^

 16. The complaint seeks a declaratory judgment in general terms. Doc. 1-1 at T[ 17, and the prayer

 seeks declarations "that XL is liable under the XL policy for the claims asserted in the notiees

 attached as exhibits to this complaint"[and]"that the liquidator is the sole proper claimant under

 the XL policy and S.D.C.L. Chapter 58-29B." Doc. 1-1 at 6. The Liquidator also claims that the

 conduct ofXL Specialty constitutes bad faith, entitling the Liquidator to compensatory and punitive

 damages,as well as attorney's fees for XL Specialty's allegedly vexatious and unreasonable refusal

 to pay. Doc. 1-1 at 5-6.

 n.     Motion to Abstain


        The Liquidator filed a motion to remand on the basis of abstention,invoking Burford v. Sun

 Oil. Co.. 319U.S. 315(1943). The Liquidator argues that the South Dakota statutes for liquidating

 insurers are a comprehensive state law scheme and indeed require suit to be brought in state coiut

 for a particular South Dakota county. S.D.C.L. § 58-29B-7; see generallv S.D.C.L. § 58-29B. The

 Liquidator argues that an exercise offederal jurisdiction here will disrupt South Dakota's efforts to

 establish a coherent and consistent policy applicable to liquidation of insolvent insurers. Doc. 11

 at 14. The Liquidator contends that this case is not a "run of the mill" declaratory judgment action

 involving contract interpretation, but involves a "need to interpret the South Dakota liquidation acts




 ^ During oral argument, the parties informed this Court that the Liquidator had served a summons
 and complaint in a state court proceeding against directors and officers asserting such claims.
 Pioneer, from which RHC reportedly had purchased tail coverage beyond the policy period, is
 defending the action.
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 7 of 17 PageID #: 341




 statutes as well." Doc. 11 at 16-17. XL Specialty opposes the motion to remand based on

 abstention, arguing among other things that Burford abstention does not apply to actions such as

 this for legal relief and that the requisites of Burford abstention are not met. Doc. 13.

        Federal courts have a "virtually unflagging obligation ... to exercise the jurisdiction given

 them." Colorado River Water Conservation Dist. v. U.S.. 424 U.S. 800, 817 (1976). "[Fjederal

 courts may decline to exercise their jurisdiction, in otherwise exceptional circumstances, where

 denying a federal forum would clearly serve an important countervailing interest." Ouackenbush

 V. All State Ins. Co.. 517 U.S. 706, 716 (1996) (internal quotations omitted).              However,

 "[ajbstention from the exercise of federal jurisdiction is the exception, not the rule." Colorado

 River Water. 424 U.S. at 813. That is, abstention "is an extraordinary and narrow exception to the

 duty of a District Court to adjudicate a controversy properly before it." Id

        In Burford.the Supreme Court ofthe United States recognized federal court abstention from

 exercising jurisdiction when necessary to avoid impermissibly disruptive effects on state policy.

 Burford. 319 U.S. at 332-34. In Burford. the plaintiff was challenging the reasonableness of a

 Texas state commission's permit to drill oil wells, which the Supreme Court viewed as involving a

 complex state regulatory scheme related to the conservation of oil and gas properly left for the state

 of Texas. Id at 317-20. Because the plaintiffs challenge involved "basic problems of Texas

 policy," the Supreme Court held that it was best for Texas state courts to handle the case and that

 the district court should have abstained from exercising federal jurisdiction. Id at 332-34.

        The Supreme Court has issued two subsequent decisions on Burford abstention that refine

 the doctrine. In New Orleans Public Service. Inc. v. Council of New Orleans. 491 U.S. 350(1989)

 (known as "NOPSI""). the Supreme Court stated:

        Where timely and adequate state-court review is available, a federal court sitting in
        equity must decline to interfere with the proceedings or orders ofstate administrative

                                                   7
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 8 of 17 PageID #: 342




        agencies: (1) when there are "difficult questions of state law bearing on policy
        problems of substantial public import whose importance transcends the result in the
        case at bar"; or(2) where the "exercise offederal review of the question in the case
        and in similar cases would be disruptive ofstate efforts to establish a coherent policy
        with respect to a matter of substantial public concern."

 Id at 361 (quoting from Colorado River Water, 424 U.S. at 814). The Supreme Court in NOPSI.

 reaffirmed that abstention is "the exception, not the rule," and observed that Burford "does not

 require abstention whenever there exists [a complex state process], or even in all cases where there

 is a 'potential for conflict' with state regulatory law or policy." Id. at 359, 362 (citing Colorado

 River Water. 424 U.S. at 815-16).

        More recently, the Supreme Court in Ouackenbush clarified that the purpose of Burford

 abstention is to ensure that when complex state regulations exist to regulate an "essentially local

 problem," states are protected from federal court review. Ouackenbush. 517 U.S. at 728. The

 Supreme Court in Ouackenbush characterized Burford abstention as an "extraordinary and narrow

 exception to the duty of the District Court to adjudicate a controversy properly before it." Id at

 728 (citation omitted). The Supreme Court in Ouackenbush also made clear that only when the

 federal court is sitting in equity, as opposed to a suit involving a claim for damages, can it decline

 to exercise jurisdiction, dismiss a suit, or remand the case to a state forum. Id at 731; ("[fjederal

 courts have the power to dismiss or remand cases based on abstention principles only where the

 relief being sought is equitable or otherwise discretionary."). That is, Burford abstention is not an

 option when the suit is an action at law for damages. Id at 718-20.

        The Liquidator's complaint seeks not only a declaratory judgment but also legal damages

 in the form of compensatory and punitive damages as well as attorney's fees under a claim alleging

 bad faith through a wrongful denial of coverage and an alleged vexatious refusal to pay. Doc. 1-1

 at TITI 16-19. To the extent the complaint is seeking compensatory and punitive damages, Burford
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 9 of 17 PageID #: 343




 abstention simply cannot apply. Ouackenbush,517 U.S. at 731; Casey v. FDIC,583 F.3d 586, 592

 (8tli Cir. 2009) C'Burford abstention is appropriate only with respect to equitable claims.")

 Realizing this problem with its Burford abstention request, the Liquidator in briefing characterizes

 the complaint as "primarily" seeking discretionary or declaratory relief. Doc. 14 at 2-3.

        The United States Court of Appeals for the Eighth Circuit has limited Burford abstention to

 when "a state has established a complex regulatory scheme supervised by state courts and serving

 important state interests, and when resolution of the case demands specialized knowledge in the

 application ofcomplicated state laws." Melahn v.Pennock Ins.. Inc.. 965 F.2d 1497,1506(8th Cir.

 1992)(quoting Bilden v. United Equitable Ins. Co.. 921 F.2d 822,825 (8th Cir. 1990)). In Melahn.

 the Eighth Circuit noted that its own precedent demanded a narrow view ofBurford abstention. Id.

 at 1505. Indeed, the Eighth Circuit had previously stated in Bilden that "federal courts are not

 required to abstain when the criteria for abstention are met." 921 F.2d at 826. The Eighth Circuit

 in Melahn noted the holding in Bilden and reversed a district court's Burford abstention order in a

 case removed from state court filed by an insolvent insurer's receiver against an agent to recover

 allegedly uneamed commissions and unearned premium payments. Melahn. 965 F.2d at 1499-

 1500, 1507. In Melahn. the Eighth Circuit specifically distinguished and declined to follow a case

 the Liquidator relies heavily upon—Grimes v. Crown Life Ins. Co.. 857F.2d699(10th Cir. 1988)—

 because the Grimes decision preceded NOPSI and adopts a much broader view of abstention than

 existing Eighth Circuit caselaw.^ Melahn. 965 F.2d at 1505, 1507.



 ^ Although the Liquidator seems to at least acknowledge that the Eighth Circuit was dismissive of
 Grimes. Doc. 11 at 11, it still contends that Grimes is helpful caselaw because the Eighth Circuit
 analyzed the Grimes factors as they applied to the facts in Melahn. Doc. 11 at 11. But notably, the
 Eighth Circuit found that three of the four Grimes factors warranted abstention and nonetheless
 held that the district court abused its discretion by abstaining in that case. Melahn.965 F.3d at 1504,
 1507. Thus, while the Eighth Circuit may have applied the Grimes factors, that exercise did little
 to influence its decision.
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 10 of 17 PageID #: 344




         The question then is whether4his Court should abstain from the portion of the complaint

 seeking a declaratory judgment action involving the coverage or lack of coverage of XL Specialty

  over claims pressed by the Liquidator. To justify Burford abstention, the declaratory judgment

  action imder Eighth Circuit precedent must involve "a complex regulatory scheme supervised by

  state courts and serving important state interests," and be such that "resolution ofthe case demands

  specialized knowledge in the application ofcomplicated state laws." See Melahn.965 F.2d at 1506.

  Determining whether the Liquidator gave timely notice imder the policy might involve application

  of a South Dakota statute enlarging the time in a policy for a Liquidator to do so, but does not

  implicate a complex state regulatory scheme. S^ S.D.C.L. § 58-29B-56. A declaratory judgment

  on a coverage question is not somehow unique to the state's regulatory scheme, but a familiar

  dispute arising within a federal district court's diversity jurisdiction. See Emn. Mut. Cas. Co. v.

  Bryant Lake Sanitarv Dist.. 446 F. Supp. 3d 557,559(D.S.D.2020)(deciding whether an insurance

  company was entitled to a declaratory judgment that coverage did not apply); Midland Nat'l Life

  Ins. Co. V. Morrison. No. 3:16-cv-03002-RAL, 2017 WL 3534995 (D.S.D. Aug. 16, 2017)

 (determining whether an insurance company could rescind the insurance policy and obtain a

  declaratory judgment that it had no obligations under the policy other than to refund premiums

  paid); Dziadek v. Charter Oak Fire Ins. Co.. 213 F. Supp. 3d 1150 (D.S.D. 2016). Moreover,

  resolution ofsuch an issue does not demand some sort of specialized knowledge and application of

  complicated state laws. Accordingly, the motion to remand based on Burford abstention is denied,

  in.    Motion to Dismiss


         XL Specialty has filed a motion to dismiss under Rule 12(b)(6)ofthe Federal Rules ofCivil

  Procedure. To survive a motion to dismiss for failure to state a claim, a complaint must contain "a

  short and plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.



                                                    10
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 11 of 17 PageID #: 345




  8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must plead enough facts

  to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal. 556 U.S. 662,678(2009)

 (quoting Bell Atlantic Corp. v. Twomblv. 550 U.S. 544, 570 (2007)). "A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged." Iqbal. 556 U.S. at 678. "Factual

  allegations must be enough to raise a right to relief above the speculative level." Twomblv. 550

  U.S. at 556. "[CJonclusory statements" and "naked assertion[s] devoid of further factual

  enhancement" do not satisfy the plausibility standard. Iqbal. 556 U.S. at 678 (alteration in the

  original) (citation and internal quotation marks omitted). Whether a complaint states a plausible

  claim for relief is "a context-specific task that requires the reviewing court to draw on its judicial

  experience and commonsense." Iqbal. 556 U.S. at 679. As stated earlier in this decision, in ruling

  on a Rule 12(b)(6) motion to dismiss, the court must accept the plaintiffs factual allegations as

  true, thought it need not accept the legal conclusions. Brown.628 F.3d at 459. Documents attached

  to or incorporated within the complaint are considered as part of the pleadings and may be used in

  determining whether a plaintiff has stated a plausible claim. Id.

         The Liquidator's complaint does not separately enumerate causes of action. The complaint,

  however,contains a claim for declaratoryjudgment against XL Specialty regarding wrongful denial

  of coverage. Doc. 1-1 at ^ 16, as well as legal claims for bad faith, compensatory and punitive

  damages, and attorney's fees for vexatious refusal to pay under the insurance policy. Doc. 1-1 at

     16-19. In briefing, the Liquidator seems to recognize that the claims alleging bad faith and




                                                   11
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 12 of 17 PageID #: 346




  vexatious failure to pay are premature, explaining that they were joined with the declaratory

 judgment claim out offear of a later bar of res judicata."^ Doc. 14 at 5.

         In this diversity jurisdiction action, no party contests that South Dakota law governs. The

  Liquidator cites to South Dakota statutes for its authority and argues from South Dakota caselaw,

  and XL Specialty likewise invokes the substantive law of South Dakota in arguing that the

  Liquidator has stated no viable claim. Under South Dakota law,the Liquidator at this time can state

  no viable claim for bad faith or vexatious refusal to pay.

         The controlling case in South Dakota is Trouten v. Heritage Mutual Ins. Co.. 632 N.W.2d

  856(S.D. 2001). In Trouten. a plaintiff slipped and fell on a sidewalk abutting a business insured

  by the defendant insurer and incurred medical and hospital expenses due to injuries from the fall.

  The insurer had issued a policy to the business providing medical expense coverage for bodily

  injury caused by an accident "next to the premises you own or rent...regardless of fault." Id at

  857. The plaintiff made a claim to the insurer for medical and hospital expenses, which was denied.

  The plaintiff then sued the insurer directly, both for the contract benefits and under a bad faith

  theory. Id



   Res judicata "serves as claim preclusion to prevent relitigation of an issue actually litigated or
  which could have been properly raised and determined in a prior action." Mack v. Trautner, 763
  N.W.2d 121, 123 (S.D. 2009)("quoting Barnes v. Matzner. 661 N.W.2d 372, 377-78(S.D. 2003)).
  See also Lawrence Ctv. v. Miller. 786 N.W.2d 360, 369-70 (S.D. 2010) (noting that "[t]he
  preclusive effect of res judicata extends to 'an issue actually litigated or which could have been
 properly raised and determined in a prior action.'") (emphasis in the original). Necessarily the
 claim must be ripe for res judicata or its companion doctrine collateral estoppel to apply. Danforth
 V. Citv of Yanktnn. 25 N.W.2d 406, 412 (S.D. 1946)(providing that res judicata will not apply
 when there is not a justiciable controversy between the parties before the court); Rawe v. Libertv
 Milt. Fire Ins. Co..462 F.3d 521, 529-30 (6th Cir. 2006)(noting that res judicata does not apply to
 claims not yet ripe at the time the first suit is filed). The Liquidator did not need to join claims that,
 as explained herein, were not ripe for adjudication under South Dakota law to avoid res judicata or
 collateral estoppel. Further, nothing in this Opinion and Order bars the Liquidator from pursuing
 those legal claims if the Liquidator obtains judgment against the directors and officers exceeding
  the Pioneer policy limit of liability.
                                                    12
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 13 of 17 PageID #: 347




         The Supreme Court of South Dakota in Trouten split 3-2 in deciding that the case as a whole

  should be dismissed; the Supreme Court was unanimous in concluding that the plaintiff had no

  cause of action for bad faith against the insurer. The majority opinion in Trouten noted that "no

  statute in South Dakota...allows a direct action by an injured person against another's liability

  insurer absent a judgment having been first obtained against the tortfeasor." Id at 858. The

  majority in Trouten referred to S.D.C.L. § 58-23-1 for the proposition that a "direct action [is]

  allowed when an execution on a judgment against the insurer is returned unsatisfied." Id;

  S.D.C.L. § 58-23-1. The majority opinion then noted:

         As a general rule there is no privity between an injured person and a tortfeasor's
         liability insurer, and the injured person has no right of action at law against the
         insurer[.] 44 Am.Jur.2d Ins. § 1445 (1982). However, there are exceptions to this
         rule where a statute authorizes such suits or where the injured person is considered
         to be a third-party beneficiary of the contract.

  Id at 858. The majority opinion hi Trouten discussed a split in state court cases outside of South

  Dakota on whether a plaintiff can be a third-party beneficiary under medical payments provisions

  that do not require a showing offault. Id at 860-61. However, based on S.D.C.L. § 58-23-1, the

  majority followed the rationale in Zegar v. Sears Robuck & Co.. 570 N.E.2d 1176 (111. App. Ct.

  1991), that "absent an express or clearly implied right to sue [an insurer] directly for the medical

  expenses,[an injured person] cannot maintain an action to recover medical expenses directly from

  the [insurer], at least imtil after settlement, adjudication, or release ofclaim." Trouten. 632 N.W.2d

  at 861 (quoting Zegar. 570 N.E.2d at 1180). Although two ofthe justices in Trouten dissented firom

  that conclusion, the Supreme Court of South Dakota was unanimous in directing dismissal of the

  bad faith claim. The court restated the longstanding rule in South Dakota that "conduct that is

  merely a breach of contract is not a tort." Trouten. 632 N.W.2d at 864 (cleaned up and quoting

  Weeg V.Iowa Mutual Ins. Co.. 141 N.W.2d913,916(1966)). Rather,there must exist a relationship



                                                   13
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 14 of 17 PageID #: 348




  akin to a fiduciary one between the insured and the insurer. Trouten. 632 N.W.2d at 864. In

  Trouten. the injured person did not have a relationship with the insurer of a fiduciary nature, and

  the insurer's first duty was to its own insured and not the injured person. Id. The court in Trouten

  unanimously rejected any sort ofbad faith claim in a situation where the insurance company would

  be required to serve masters with antagonistic interests. Id The Trouten unanimous decision

  concluded "we decline to place the insurer in the impossible position of having to choose its loyalty

  since the insured can always be sued by the injured party for any and all damages flowing from his

  actions." Id.


         Under Trouten. the Liquidator can state no claim for bad faith and vexatious refiisal to pay

  before obtaining a judgment that remains unsatisfied. Allowing any bad faith action at this time by

  the Liquidator against XL Specialty could put XL Specialty in the predicament of having to serve

  two masters with antagonistic interests—defending the directors and officers to whom XL Specialty

  has a direct contractual relationship against the Liquidator's claims^ and, in the Liquidator's view,

  treating the Liquidator as XL Specialty's fiduciary as well under the policy. Nothing in the

  liquidation statutes of S.D.C.L. § 58-29B displaces S.D.C.L. § 58-23-1 or Trouten.              The

  Liquidator's claim for bad faith and vexatious refusal to pay must be dismissed because it is not

  viable at this time under South Dakota law.


         XL Specialty relies upon Trouten to argue for dismissal of all of the Liquidator's claims.

  Indeed, as quoted above,Trouten recognized the general rule "there is no privity between an injured

  person and the tortfeasor's liability insurer, and the injured person has no right of action at law

  against the insurer." Id at 858 (quoting 44 Am.Jur.2d Ins. § 1445 (1982)). The exception to the



  ^ This Court realizes that XL Specialty may have disclaimed coverage for any claim, but it would
   be the directors and officers, and not the claimant Liquidator, who might have a claim for bad faith
 , and vexatious denial of coverage.
                                                   14
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 15 of 17 PageID #: 349




  rule exists when the allegedly injured claimant is considered a third-party beneficiary of the

  contract. Trouten. 632 N.W.2d at 858; see also S.D.C.L. § 53-2-6. The Liquidator is in a different

  position than the plaintiff in Trouten who simply fell outside of an insured business. The

  Liquidator, rather, by operation of South Dakota statute is vested "with the title to all property,

  contracts, and rights of action...of the insurer [here RSC]ordered liquidated." S.D.C.L. § 58-29B-

  42. The Liquidator not only may prosecute any action of "creditors, members, policyholders, or

  shareholders of the insurer against any officer of the insurer or any other person;" but also can

 "exercise and enforce all the rights, remedies, and powers of any creditor, shareholder,

  policyholder, or member." S.D.C.L. § 58-29B-49.

         The XL Specialty policy incorporates the terms of the underlying directors and officers

  policy of Pioneer, and under those terms, as explained above, RSC is an Insured. Doc. 1-1 at 13,

  17, 19, 20, 91. The imderlying Pioneer insurance policy excludes coverage for any claim made on

  behalfof or at the direction ofan insured, but has an exception to that exclusion for claims "brought

  in the event of the appointment of a...liquidator...or similar official." Doc. 1-1 at 25. Thus, it is

  at least plausible under the allegations of the complaint and the attachments thereto that the

  Liquidator has a viable declaratory judgment action that excess insurance coverage exists under the

  XL Specialty policy if and when the Liquidator obtainsjudgment on a covered claim exceeding the

  limits in the underlying Pioneer directors and officers policy. In short, the Liquidator at least

  plausibly is a third-party beneficiary, and indeed seemingly in the position ofbeing an Insured itself

  as successor to RSC,under the XL Specialty policy.

         Yet the Liquidator's complaint is less than entirely clear on what it is seeking as a

  declaratoryjudgment. Paragraph 16 ofthe complaint alleges"XL has wrongfully denied coverage

  under the XL policy and has refused to pay any portion of the policy limits towards such claims."



                                                   15
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 16 of 17 PageID #: 350




  Doc. 1-1 at T[ 16. Paragraph 17 then generally avers a legal conclusion that there is "an actual,

  genuine controversy and dispute resolvable by declaratory judgment of this court." Doc. 1-1 at

  17. The prayer ofthe complaint specifies two requests for declaratory judgment:

             1. Determining and declaring that XL is liable under the XL policy for the
                claims asserted in the notices attached as exhibits to this complaint.
             2. Determining and declaring that the Liquidator is a sole proper claimant
                under the XL policy and S.D.C.L. Chapter 58-29B.

  Doc. 1-1 at 6. It is at least plausible that part of what the Liquidator seeks is a declaratoryjudgment

  that the notiees given by the Liquidator were sufficient in combination with S.D.C.L. § 58-29B (and

  particularly § 58-29B-56) to be a timely claim under the XL Specialty claims-made excess policy

  or that whatever ground XL Specialty gave for disclaiming coverage was improper. There could

  be a case and controversy concerning those matters, but no letter from XL Specialty disclaiming

  coverage is attached to the complaint or made part of the record at this time. The complaint frames

  such issues at best poorly and by inference. There are no other viable or plausible ripe claims

  pleaded in the complaint and attachments thereto.

         Because there is a plausible claim for declaratory judgment that seems to exist based on the

  complaint and materials attached and because the complaint itself at best poorly frames the issue,

  this Court grants the motion to dismiss only in part at this time. This Court grants the Liquidator

  leave for a period of twenty-one days to file an amended complaint better framing any issue

  plausibly ripe for declaratory judgment, if the Liquidator wishes to do so. If the Liquidator does

  not wish to seek a declaratory judgment at this time, the Liquidator should so notify the Court

  through a filing in the CM/ECF system. This Court then will grant dismissal of the case without

  prejudice to refiling at a later time a declaratory judgment on those issues or any other claim that

  the Liquidator might later have against XL Specialty.

  IV.    Conclusion



                                                    16
Case 3:20-cv-03009-RAL Document 20 Filed 09/21/20 Page 17 of 17 PageID #: 351




         For the reasons explained above, it is hereby

         ORDERED that Plaintiffs motion to remand based on Burford abstention, Doc. 10, is

  denied. It is further


         ORDERED that Defendant's Motion to Dismiss, Doc. 7, is granted with regard to the bad

  faith and vexatious refusal to pay claims and granted with regard to the claim for declaratory

 judgment that the Liquidator's assertions are covered claims that must be paid now by XL Specialty.

  If the Liquidator wishes to seek a declaratory judgment on whether the notice provided by the

  Liquidator to XL Specialty was sufficient under the claims-made policy or whether any denial of

  coverage by XL Specialty was or was not appropriate, the Liquidator has leave for a period of

  twenty-one days to file an amended complaint to frame those issues. If the Liquidator does not

  wish to proceed to seek a declaratory judgment on those questions, the complaint then will be

  dismissed without prejudice to the Liquidator later filing such a declaratory judgment action or

  making other claims it might have against XL Specialty at a later time.



         DATED this Jll      day of September, 2020.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE




                                                  17
